DETAILED ACTION
This application is a continuation of U.S. Application No. 14/764,748, now US Patent No. 11,377,472.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the steps (a)-(d) are not recited as active steps.  For example, step (i) requires “preparation of a starch milk, by mixing pea flour and water in a kneading machine” rather than “preparing a starch milk by mixing pea flour and water in a kneading machine.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (“Pilot Scale Recovery of Proteins from a Pea Whey discharge by Ultrafiltration”, Food Science and Technology, vol. 32, no. 3, May 1, 2001, pp. 149-158) in view of Swanson (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, 1990, pp. 276-277) and Chango et al. (“Fractionation by thermal coagulation of lupin proteins: physicochemical characteristics”, Food Research International, Vol. 28, No. 1, 1995 pp. 91-99).
Regarding claims 1-4 and 8-10, Lei et al. disclose a method of producing pea proteins from pea whey comprising the steps of (a) passing pea whey through a centrifuge to remove most suspended solids (i.e. resulting in a supernatant); (b) ultrafiltering the supernatant to obtain a protein slurry (i.e. ultrafiltration permeate) (p. 150/Materials and Methods).  
Lei et al. disclose wherein the pea whey is obtained by: (i) extracting a pea slurry under alkaline conditions; (ii) separating starch and fiber components from a protein slurry by centrifugation; and (iii) precipitating a protein curd (i.e. protein-rich composition) from pea whey (i.e. soluble fractions supernatant) by isoelectric precipitation (p. 150/Fig. 1).  
While Lei et al. disclose a pea slurry, the reference is silent with respect to the composition of the slurry, e.g. pea flour and water.  
Swanson teaches a process of extracting protein from pea (Abstract).  Swanson teaches that in wet protein extraction process, it is known to solubilize pea flour in an aqueous solution to create a protein slurry (p. 277/Protein Extraction Processes).  
Therefore, it would have been obvious to one of ordinary skill in the art to have created the pea slurry of Lei et al. with pea flour and an alkaline aqueous solution.  Moreover, one would have been motivated to solubilized the pea flour using any known mixing device, including a kneader, and arrive at the present invention.
While Lei et al. disclose isoelectric precipitation, the reference is silent with respect to thermocoagulation.  
Chango et al. teach using thermal coagulation to fractionate lupin proteins (Abstract).  Chango et al. disclose homogenizing a mixture of lupin and water to obtain a slurry; centrifuging the slurry to obtain lupin milk; and fractionating the lupin milk by thermocoagulation (p. 92/Figure 1, Materials and Methods/Proteins fractionation by thermal coagulation).
Lei et al. and Chango et al. are combinable because they are concerned with the same field of endeavor, namely isolating proteins from plant sources.  Given Chango et al. teach that it was known to use thermocoagulation to fractionate proteins from a plant protein-rich product, i.e. lupin milk, it would have been obvious to one of ordinary skill in the art to have applied thermocoagulation in place of isoelectric precipitation in the process of Lei et al., with the reasonable expectation of success. 
Given Lei et al. disclose a step of ultrafiltration wherein a protein slurry (i.e. permeate) is obtained, inherently a retentate would also be obtained.
Moreover, given Lei et al. disclose a step of centrifuging a pea whey (i.e. soluble pea protein fraction) and claim 1 only requires a step of microfiltration or centrifugation, the limitations of claims 2, 3 and 8 are satisfied.
Regarding claims 5 and 11-13, modified Lie et al. disclose all of the claim limitations as set forth above.  Lie et al. disclose operating the ultrafiltration membrane at a feed pressure of pressures ranging from 11 to 48 psi (i.e. about 0.75 to about 3.3 bar - p. 151/Table1).  While Lie et al. disclose a molecular weight cut-off threshold for the ultrafiltration membrane, no size cut-off threshold is disclosed.
However, given Lie et al. disclose obtaining a pea protein concentrate, one of ordinary skill in the art would have adjusted, in routine processing, the size cut-off threshold of the ultrafiltration membrane to obtain the desired protein fractions.
Regarding claim 7, modified Lie et al. disclose all of the claim limitations as set forth above.  Given the step of reverse osmosis is optional in claim 1, the limitation of claim 7 is satisfied.

Claims 6 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (“Pilot Scale Recovery of Proteins from a Pea Whey discharge by Ultrafiltration”, Food Science and Technology, vol. 32, no. 3, May 1, 2001, pp. 149-158) in view of Swanson (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, 1990, pp. 276-277) and Chango et al. (“Fractionation by thermal coagulation of lupin proteins: physicochemical characteristics”, Food Research International, Vol. 28, No. 1, 1995 pp. 91-99) as applied to claim 1, and further in view of Lawhon et al. (US 5,086,166).
Regarding claims 6 and 14-17, modified Lei et al. disclose all of the claim limitations as set forth above.  Lei is silent with respect to subjecting the ultrafiltration permeate from step (b) to reverse osmosis.
Lawhon et al. teach a method of obtaining protein products from oilseed, the method comprising the steps of: (a) extracting proteins from soybean materials; (b) separating solubilized proteins from insoluble components by centrifugation to yield protein extract and an insoluble residue; (c) ultrafiltering the protein extract to obtain a ultrafiltration permeate and ultrafiltration retentate; (d) subjecting the ultrafiltration permeate to reverse osmosis (RO) to obtain a RO permeate and RO retentate (Figure 1).  Lawhon et al. teach reverse osmosis can be used to concentrate a solution (C9/L50-51).
	Lei et al. and Lawhon et al. are combinable because they are bot concerned with the same field of endeavor, obtaining soluble protein fractions from plant protein sources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have subjected the ultrafiltration permeate of Lei et al. to reverse osmosis, as taught by Lawhon et la, to obtain a concentrated protein fraction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8 and 11-13 of U.S. Patent No. 11,377,472. in view of Chango et al. (“Fractionation by thermal coagulation of lupin proteins: physicochemical characteristics”, Food Research International, Vol. 28, No. 1, 1995 pp. 91-99). 
The method steps of claim 1 in US 11,377,472 are the same as claim 1 of the present invention with the exception present claim 1 specifically requires the flocculation step is conducted by thermocoagulation.  
Chango et al. teach using thermal coagulation to fractionate lupin proteins (Abstract).  Chango et al. disclose homogenizing a mixture of lupin and water to obtain a slurry; centrifuging the slurry to obtain lupin milk; and fractionating the lupin milk by thermocoagulation (p. 92/Figure 1, Materials and Methods/Proteins fractionation by thermal coagulation).
Given Chango et al. teach that it was known to use thermocoagulation to fractionate proteins from a plant protein-rich product, i.e. lupin milk, it would have been obvious to one of ordinary skill in the art to have applied thermocoagulation as a method of flocculation in the presently claimed method with the reasonable expectation of success. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759